JOANOS, Judge.
The employer/carrier appeal a workers’ compensation order which awarded payment for attendant care services. The claimant concedes error with regard to an award of interest on past attendant care services performed by a family member, as well as the rate of pay awarded. Therefore, we reverse the interest award on past attendant care services, pursuant to Williams v. Amax Chemical Corp., 543 So.2d 277, 279 (Fla. 1st DCA 1989). See also Nurse Finders, Inc. v. Harris, 561 So.2d 1267 (Fla. 1st DCA 1990); Gilbert Construction Co. v. Smith, 550 So.2d 177 (Fla. 1st DCA 1989). In addition, we reverse the uniform rate of $6.77 per hour awarded by the judge of compensation claims, and remand with directions to award payment for attendant care services *1026for the following periods and rates acknowledged by the parties to be supported by the record: (1) January 28, 1984 through April 5, 1986 — Federal minimum wage; (2) April 6, 1986, through June 1, 1987 — $4.60 per hour; (3) June 2, 1987, through August 1, 1987 — $4.89 per hour; (4) August 2, 1987, through March 31, 1988 —$5.77 per hour. The award of payment for six hours of attendant care per day is supported by competent substantial evidence, and thus is affirmed.
Accordingly, the award of interest on past attendant care services is reversed, and the award of payment at the rate of $6.77 per hour is reversed and remanded with directions to award payment at the rates agreed upon by the parties as supported by the record. In all other respects, the appealed order is affirmed.
WENTWORTH and ALLEN, JJ., concur.